DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 02/18/2022:
Claims 11-12, 15, 19, 22-25 are currently examined.  
Claims 13-14 and 20-21 are cancelled.
Claims 1-10, and 16-18 are withdrawn.
The objection to the specification is withdrawn in light of the amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 19, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pardal et al. (US 2014/0174325 A1)(“Pardal” hereinafter).

Regarding claim 11, Pardal teaches aggregates and the hydraulic binder obtained according to the process of the disclosure (see Pardal at [0085]), wherein the aggregates and the hydraulic binder mix is taken to meet the claimed setting and/or curing accelerator obtained by milling a mineral solid in a liquid medium, based on the structure as outlined below. Furthermore, the phrase “obtained by milling a mineral solid in a liquid medium” is a product-by-process limitation, wherein the product structure is a milled mineral solid. Therefore the phrase is not seen to differ structurally from the applied prior art of Pardal because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).
Pardal further teaches the mass proportions relative to the total mass of the mix of the different constituents may then be defined as follows (see Pardal at [0086]):
at least 5% of the hydraulic binder (see Pardal at [0087), wherein the hydraulic binder is a cement (see Pardal at [0016]); and
up to 95% of aggregates (see Pardal at [0088]), wherein the aggregates may be of… wherein limestone is featured in the list (see Pardal at [0068]).
The at least 5% of the hydraulic binder wherein the hydraulic binder is a cement is taken to meet the claimed 0.1-10 w% of a dispersed mineral binder which is cement.  And, the aggregate limestone is taken to meet the claimed mineral solid which is rock, and up to 95% of aggregates is taken to meet the claimed range of 90-99.9 w% of a dispersed inert mineral solid which is rock.
Furthermore, Pardal teaches the aggregates and the hydraulic binder obtained according to the process of the invention may be associated in dry binder mixes (without added water) (see Pardal at [0085]), but also teaches a thus defined dry binder mix is a ready-mix dry concrete, which can be used by simply mixing with water (see Pardal at [0089]).  Pardal also teaches an example of process for the production of a hydraulic composition comprises a step of mixing at least… the hydraulic binder… aggregates… and… water… the different elements of the hydraulic composition may be added together or separately (see Pardal at [0078]-[0082]).  And, Pardal teaches the hydraulic binder obtained by the process… preferably, the hydraulic composition… wherein cement slurry is featured in the list (see Pardal at [0067]).
One of ordinary skill in the art would appreciate that Pardal teaches a mix of hydraulic binder and aggregates that can be added with water, which would meet the claimed wherein the setting and/or curing accelerator is present as a suspension; and where both the inert mineral solid and the mineral binder are present in dispersed form or in the form of suspended particles because a hydraulic binder/aggregate/water mixture or the preferred hydraulic composition is a cement slurry is in a dispersed form and the components are suspended in the mixture.









Regarding claim 19, Pardal teaches the limitations as applied to claim 11 above, and Pardal further teaches the aggregates may comprise… sand… the sand corresponds, for example, to aggregates of an average distribution size comprised from 0 to 6 mm, preferably to 0 to 4 mm… the aggregates may be of a limestone… (see Pardal at [0068]).  One of ordinary skill in the art would appreciate that the aggregate (or mineral solid) average distribution size taught by Pardal is 0 to 6 mm and would overlap with the claimed range of the mineral solid has an average particle size of from 0.0001 to 1.0 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claim 22, Pardal teaches the limitations as applied to claim 11 above, and Pardal further teaches water (see Pardal at [0081]) meeting the claimed wherein the liquid medium contains… water.

Regarding claim 23, Pardal teaches the limitations as applied to claim 11 above, and Pardal further teaches an example of process for the production of a hydraulic composition comprises a step of mixing at least… the hydraulic binder… aggregates… and… water… the different elements of the hydraulic composition may be added together or separately (see Pardal at [0078]-[0082]), meeting the claimed wherein the mineral binder is at least partially hydrated by the liquid medium.  The phrase “during milling” is a product-by-process limitation, therefore it is not seen to differ structurally from the applied prior art of Pardal because it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP § 2113.I).
		

Regarding claim 25, Pardal teaches the limitations as applied to claim 11 above, and Pardal further teaches an example of process for the production of a hydraulic composition comprises a step of mixing at least… 1 part by weight of the hydraulic binder… from 2 to 10 parts by weight aggregates… and… from 0.25 to 0.7 parts by weight of water… the different elements of the hydraulic composition may be added together or separately (see Pardal at [0078]-[0082]).  
One of ordinary skill in the art would be able to determine the sum of the components of the aggregate and water, which is 2.25-10.7 parts by weight ((2+0.25) to (10+0.7)) and the proportion of the aggregate/mineral solid is 19% ((2 ÷ 10.7) x 100) to 444% ((10 ÷ 2.25) x 100) by weight based on the total weight of the water/liquid medium and the aggregate/mineral solid.  The 19%-444% overlaps with the claimed wherein the mineral solid has a proportion of 5-95% by weight in the liquid medium.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pardal as applied to claim 11 above, and further in view of Turpin, Jr. (US 6,451,105 B1)(“Turpin” hereinafter).

Regarding claim 15, Pardal teaches the limitations as applied to claim 11 above, as mentioned Pardal teaches an example of process for the production of a hydraulic composition comprises a step of mixing at least… the hydraulic binder… aggregates… and… water… the different elements of the hydraulic composition may be added together or separately (see Pardal at [0078]-[0082]); wherein the hydraulic binder is a cement… the cement is a Portland cement (see Pardal at [0016]); and wherein the aggregates may be of a limestone (see Pardal at [0068]).  
However, Pardal does not explicitly teach wherein a proportion of liquid in the setting and/or curing accelerator is 40-85% by weight, based on the total weight of the curing accelerator.
Like Pardal, Turpin teaches a composition comprising Portland cement, limestone and water (see Turpin at C1 L7-8 teaching Portland cement mixtures characterized by the addition of finely divided limestone, and see Turpin at C3 L61-64 teaching about 80% of the water is placed in a mixing bowl… the cement… and limestone additions are then cumulatively weighed and dumped in the mixer with the water).  The about 80% of water overlaps with the claimed proportion of liquid in the setting and/or curing accelerator is 40-85% by weight, based on the total weight of the curing accelerator.
Turpin also teaches that water is added as necessary to gain the desired workability (see Turpin at C4 L2-3).
One of ordinary skill in the art would appreciate that the amount of water is a result-effective variable that affects the workability of the composition and would have been obvious to optimize to achieve a desired workability.
As such, one of ordinary skill in the art would appreciate that Turpin teaches addition of about 80% water as necessary to gain the desired workability in the Portland cement, limestone and water composition and is a result-effective variable, and seek those advantages by adding about 80% water in the hydraulic composition of Pardal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add about 80% water as necessary as taught by Turpin in the hydraulic composition of Pardal so as to gain the desired workability and water is a result-effective variable that affects the workability of the composition.

Regarding claim 24, Pardal teaches the limitations as applied to claim 11 above, and please see Pardal in view of Turpin in claim 15 as outlined above, as it is incorporated herein.
Pardal does not explicitly teach wherein the mineral solid is milled to particles having an average particle size of < 600 nm.
The limitation “is milled” a product-by-process, therefore it is not seen to differ structurally from the applied prior art of Pardal because it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP § 2113.I).

Turpin also teaches that the finely divided limestone acts as an accelerator to increase the rate of set and the rate of strength gain of the resulting composition (see Turpin at C2 L24-26).  
Turpin further teaches those of ordinary skill in the art will recognize that both the calcium carbonate content of the limestone and the proportion of the bulk limestone having the requisite fineness can be expected to affect the gross amount of limestone necessary to be mixed for achieving the desired result (see Turpin at C3 L5-10)… the requisite level of fineness is about #100 sieve (see Turpin at C3 L15-16)… minus #100 sieve (150 micron) (see Turpin at C3 L23-24).  The about minus #100 sieve (150 micron) is taken to meet the claimed where the mineral solid has an average particle size of < 600 nm because any particle size smaller than 150 micron would pass through the #100 sieve.   
One of ordinary skill in the art would also appreciate that the fineness or the average particle size of the limestone/mineral solid is a result-effective variable that affects the gross amount of limestone necessary to be mixed in the composition and would have been obvious to optimize to achieve a desired result.
As such, one of ordinary skill in the art would appreciate that Turpin teaches limestone particles that passes through minus #100 sieve (150 micron) can act as an accelerator to increase the rate of set and the rate of strength gain of the resulting composition, and limestone fineness can affect the gross amount of limestone necessary to be mixed in the composition, and seek those advantages by using the limestone fineness particles that passes through minus #100 sieve (150 micron) in the hydraulic composition of Pardal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the limestone fineness particles that passes through minus #100 sieve (150 micron) as taught by Turpin in the hydraulic composition of Pardal because limestone particles that passes through minus #100 sieve (150 micron) can act as an accelerator to increase the rate of set and the rate of strength gain of the resulting composition, and the limestone fineness can affect the gross amount of limestone necessary to be mixed in the composition.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Turpin.

Regarding claim 12, Turpin teaches Portland cement mixtures characterized by the addition of finely divided limestone (see Turpin at C1 L7-8), which is taken to meet the claimed a setting and/or curing accelerator for a mineral binder, containing a mineral solid because Turpin teaches that the finely divided limestone acts as an accelerator to increase the rate of set and the rate of strength gain of the resulting composition (see Turpin at C2 L24-26).  One of ordinary skill in the would appreciate that the mineral solid is the finely divided limestone, and the mineral binder is the Portland cement.
Turpin further teaches those of ordinary skill in the art will recognize that both the calcium carbonate content of the limestone and the proportion of the bulk limestone having the requisite fineness can be expected to affect the gross amount of limestone necessary to be mixed for achieving the desired result (see Turpin at C3 L5-10)… the requisite level of fineness is about #100 sieve (see Turpin at C3 L15-16)… minus #100 sieve (150 micron) (see Turpin at C3 L23-24).  The about minus #100 sieve (150 micron) is taken to meet the claimed where the mineral solid has an average particle size of < 600 nm because any particle size smaller than 150 micron would pass through the #100 sieve.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
One of ordinary skill in the art would also appreciate that the fineness or the average particle size of the limestone/mineral solid is a result-effective variable that affects the gross amount of limestone necessary to be mixed in the composition and would have been obvious to optimize to achieve a desired result.

Response to Arguments
Applicant’s amendments that incorporated claims 13, 14, 20 and 21 and the amount of the mineral binder in claim 11 has obviated the rejection based on the teachings of Leture, Taga and Genolet, thus a new ground of rejection is set forth for the amended claim 11 based on Pardal and the independent claim 12 based on Turpin, as outlined above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735